Case 14-01344        Doc 60     Filed 10/30/18     Entered 10/30/18 14:45:25          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 01344
         Lisa N Denne-Wash

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/17/2014.

         2) The plan was confirmed on 03/27/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/05/2015, 06/13/2016, 06/13/2016, 08/16/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/30/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $155,793.38.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-01344             Doc 60           Filed 10/30/18    Entered 10/30/18 14:45:25                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $20,279.89
           Less amount refunded to debtor                                  $315.50

 NET RECEIPTS:                                                                                             $19,964.39


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,993.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $818.26
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,811.26

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                         Class    Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                    Unsecured           1.00      1,018.73         1,018.73        163.79        0.00
 American InfoSource LP as agent for       Unsecured         506.00        506.51           506.51          81.44       0.00
 American InfoSource LP as agent for       Unsecured           0.00        872.35           872.35        140.26        0.00
 AmeriCash Loans LLC                       Unsecured         200.00        591.40           591.40          95.09       0.00
 AT&T                                      Unsecured           1.00           NA               NA            0.00       0.00
 Cbe Group                                 Unsecured         656.00           NA               NA            0.00       0.00
 Chase                                     Unsecured         200.00           NA               NA            0.00       0.00
 City Of Chicago Dept Of Revenue           Unsecured         200.00           NA               NA            0.00       0.00
 Credit Management Lp                      Unsecured      1,237.00            NA               NA            0.00       0.00
 Eastern Account System                    Unsecured         464.00           NA               NA            0.00       0.00
 Enhanced Recovery                         Unsecured         658.00           NA               NA            0.00       0.00
 Guaranty Bank                             Unsecured         160.00           NA               NA            0.00       0.00
 Ill State Cu                              Unsecured      6,465.00            NA               NA            0.00       0.00
 Illinois Dept Of Employment Security      Unsecured     13,000.00     13,871.00        13,871.00       2,230.18        0.00
 Illinois Tollway                          Unsecured           1.00    61,734.40        61,734.40       9,925.66        0.00
 Keynote Consulting                        Unsecured         507.00           NA               NA            0.00       0.00
 Mansards Apt.                             Unsecured           1.00           NA               NA            0.00       0.00
 MBI Solutions                             Unsecured            NA         876.00           876.00        140.84        0.00
 Miramedrg                                 Unsecured      1,549.00            NA               NA            0.00       0.00
 Miramedrg                                 Unsecured         531.00           NA               NA            0.00       0.00
 Municipal Collections Of America          Unsecured          98.00         98.23            98.23          15.79       0.00
 NCEP LLC                                  Unsecured      9,071.00     12,373.75        12,373.75       1,989.45        0.00
 NCO Financial Systems Inc                 Unsecured      5,310.00            NA               NA            0.00       0.00
 NCO Financial Systems Inc                 Unsecured      2,123.00            NA               NA            0.00       0.00
 NCO Financial Systems Inc                 Unsecured      4,460.00            NA               NA            0.00       0.00
 NCO Financial Systems Inc                 Unsecured     44,533.00            NA               NA            0.00       0.00
 Northern Indiana Public Service Company   Unsecured         204.00        204.80           204.80          32.93       0.00
 Payday Loan Store                         Unsecured         900.00        648.32           648.32        104.24        0.00
 Rentdebt Automated Collections            Unsecured         497.00           NA               NA            0.00       0.00
 Second Round Lp                           Unsecured      1,093.00            NA               NA            0.00       0.00
 Secretary Of State                        Unsecured           1.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-01344               Doc 60   Filed 10/30/18    Entered 10/30/18 14:45:25                Desc       Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim         Claim        Principal       Int.
 Name                                   Class    Scheduled      Asserted      Allowed         Paid          Paid
 St Margaret Mercy                   Unsecured           1.00           NA           NA             0.00        0.00
 State Collection Service            Unsecured         114.00           NA           NA             0.00        0.00
 Stellar Recovery Inc                Unsecured         274.00           NA           NA             0.00        0.00
 Stellar Recovery Inc                Unsecured      1,664.00            NA           NA             0.00        0.00
 Tangle wood apts                    Unsecured      1,000.00            NA           NA             0.00        0.00
 U S Dept Of Ed/Gsl/Atl              Unsecured     36,854.00            NA           NA             0.00        0.00
 Young America Realty Inc            Unsecured      3,000.00            NA           NA             0.00        0.00
 Zingo Cash                          Unsecured      1,900.00       1,452.02     1,452.02         233.46         0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00                 $0.00               $0.00
       Mortgage Arrearage                                         $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                    $0.00                 $0.00               $0.00
       All Other Secured                                          $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                   $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
        All Other Priority                                        $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                  $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $94,247.51         $15,153.13                   $0.00


 Disbursements:

          Expenses of Administration                              $4,811.26
          Disbursements to Creditors                             $15,153.13

 TOTAL DISBURSEMENTS :                                                                            $19,964.39




UST Form 101-13-FR-S (9/1/2009)
Case 14-01344        Doc 60      Filed 10/30/18     Entered 10/30/18 14:45:25            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
